                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 RODOLFO EDUARDO PEREZ,

               Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-7

        v.

 MR. MILTON; and MR. CIRONE;

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's February 21, 2019 Report and Recommendation, (doc. 6), to which the parties have not

filed any objections.   Accordingly, Court ADOPTS the Report and Recommendation that

Plaintiff has failed to comply with a court order and has evidenced his clear intent not to

appropriately litigate his case. The case is accordingly DISMISSED without prejudice. The

Court further DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 10th day of May, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
